[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
DEFICIENCY JUDGMENT
Following a judgment of strict foreclosure, title to the property subject of this proceeding vested in the plaintiff on April 15, 1992. An evidentiary hearing was held on plaintiff's Motion for Deficiency Judgment at which the plaintiff submitted expert testimony that the fair market value of the property on April 15, 1992 was $1,600,000., allocating $1,000,000. to a 181 acre portion and $600,000. to 22 approved building lots. CT Page 7492
The defendant's expert witness placed the fair market value of the 181 acre piece at $1,360,000. and the 22 approved lots at $850,000.00, for a total value of $2,210,000.
(In January of 1992 the plaintiff's expert had appraised the property at $1,100,000.00 for the excess acreage and $650,000.00 for the approved lots for a total of $1,750,000. This appraisal was in connection with the foreclosure hearing).
Several of the lots were sold in June of 1992. The average selling price was at least $43,000. per lot.
The Court finds that the fair market value of the raw land was $1,100,000, and the subdivided lots had a fair market value of $850,000.00 (as of April 15, 1992) for a total fair market value of $1,950,000.00.
Accordingly, the Court enters a deficiency judgment, as follows:
       A. Judgment debt as of date of    $2,006,256.26 original Judgment of Strict Foreclosure (January 21, 1992)
B. Late Fees to April 15, 1992    $  110,246.76
       C. Attorneys' Fees (through date of Judgment of Strict Foreclosure) Bingham, Dana  Gould          $    5,296.05 Cohn  Birnbaum                $   10,936.76 D. Costs through date of original Judgment ($6,750 awarded on 1/21/92)    $    7,439.10 ------------- Subtotal:                      $2,140,174.93
       E. Interest from date of Judgment of Strict Foreclosure to date of title vesting in plaintiff (January 21, 1992 to April 15, 1992) at per diem of $364.44   $ 29.155.20
       F. Interest from date of title vesting to date of deficiency judgment (April 16, 1992 to CT Page 7493 August 2, 1992) at statutory rate of interest pursuant to Conn. Gen. Stat. Sec. 37-3a
(10%)                          $   5,637.49
       G. Appraisal Update Fee and Appraiser's Testimony Fee for Hearing on 8/3/92          $    1,600.00 ------------- Subtotal:                      $2,176,567.62
       H. Additional attorney's fees and expenses from date of Judgment of Strict Foreclosure (January 22, 1992 through August 2, 1992)        $   7,741.78
       I. Additional Costs from date of Judgment of Strict Foreclosure to present.                   $     165.00
       J. Taxes                          $  94,835.55 ------------ Subtotal:                      $2,279,309.95
       H. Less fair market value of property as of April 15, 1992 -1,950,000.00 ------------ I. Deficiency Judgment           $   329,309.95
BY THE COURT,
HON. LAWRENCE C. KLACZAK SUPERIOR COURT JUDGE